DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.

Status of Claims
Claim 1 has been amended and claims 1-12 remain under consideration in the application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

	Claim 11 recites the limitation “a covering member is installed on a top of the passage formation portion existing at a highest position in a vertical direction”. In particular, the claim is indefinite because, it fails to expressly state which feature’s highest position is being referred to and also a highest position relative to what? Especially when the passage formation member is not defined in neither this claim nor the base claim to comprises a stepwise configuration or formations. The scope of the claims is therefore unascertainable.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Michelbrink (US Patent No. 3,915,105).
	Regarding claims 1 and 11, Michelbrink teaches an industrial equipment (see figure 1 and abstract), comprising: a cavity (reads on the collecting box  or open top trough 2, see figure 1, abstract, and column 2, lines 54-68) configured to store a coolant (i.e. water see abstract, column 2, lines 54-68, column 3, lines 33-56 and column 4, lines 20-27); and a cooling acceleration device which comprises a planar supporting 
	Michelbrink fails to teach a cooling acceleration device that includes a passage formation portion in which a tubular passage. However the horizontal extending planar supporting table (11) of Michelbrink is equally configured for guiding and supporting the hot ash as it is dropped from the ash hopper (1) into the coolant in the cavity (2) for accelerated cooling and transfer through the cavity, hence the composite cooling acceleration device of Michelbrink is an obvious variation of what is being claimed since both are used for achieving the same purpose or carrying out the same function. Hence substituting one for the other would have being obvious to one of ordinary skill in the art at the time of the invention. Also see MPEP 2144.06.II.
 	Regarding claim 2, Michelbrink teaches an industrial equipment further comprising a vessel configured to drop lumps of hot ash (see abstract, column 1, lines 45-53 and column 2, lines 54-63), wherein the cavity  (2, see figure 1) is positioned below the vessel (see figure 1 and column 2, lines 54-63),  and wherein the cooling acceleration device  (6 and 11, see figure 1 and column 2, line 68-column 3, lines 56) is 
Regarding claim 3, Michelbrink in figure 1 shows a planar supporting table (11) which is equivalent by function to the claimed passage formation portion defines a cross-sectional area that is perpendicular to its bottom surface but does not particularly show any numerical values or dimensions of said cross-sectional area. Therefore, Michelbrink differs from the instant claim by failing to teach said cross-sectional area to have numerical value of 2000 mm.sup.2 or more and 20000 mm.sup.2 or less. However it is well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04.IV.A. In this instant one of ordinary skill in the art could have easily modify the apparatus of Michelbrink to arrive at the claimed cross –sectional area since the desired scale of the apparatus/throughput would dictate the selected dimensions leading to said cross-sectional area.
	Regarding claim 4, Michelbrink in figure 1 shows a planar supporting table (11) 
which is equivalent by function to the claimed passage formation portion that defines a 
cross-sectional area perpendicular to its horizontal extending direction but does not particularly teach the length ratios between the horizontal length and the vertical length in the manner as claimed. Therefore, Michelbrink differs from the instant claim by failing 
	Regarding claim 5, Michelbrink in figure 1 shows an introduction portion (i.e. ash hopper 1, see figure 1, and column 2, line 54-column 3, line 68) that is separate from the planar supporting table (11, see figure 1 and column 3, lines 5-56. i.e. equivalent by function to the claimed passage formation portion) but aligned therewith by a through hole for introducing the ash material into the coolant cavity for cooling. Thus the introduction portion of Michelbrink is not connected to the planar supporting table in the same manner as required in this claim; however it is well settled that a claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit.  Also, see 2144.04 MPEP B.
	Regarding claim 6, Michelbrink in figure 1 shows a single through hole formed under introduction portion (i.e. ash hopper 1, see figure 1, and column 2, line 54-column 3, line 68) that communicated with the planar supporting table (11, see figure 1 and 
	Regarding claims 7 and 8, Michelbrink in figure 1 shows a single planar supporting table (11, see figure 1 and column 3, lines 5-56. i.e. equivalent by function to the claimed passage formation portion) for introducing the hot ash into the cavity (2, see figure 1) but fails to teach a plurality of said feature in the manner as claimed . However, it is well settled that although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Also see MPEP 2144.04.VI.B.

Allowable Subject Matter
8.	Claims 9, 10 and 12 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  Response to Arguments
9.	Applicant’s arguments with respect to claims 1-12 have been considered but are 
moot because the new ground of rejection does not rely on any reference applied in the 


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teske (US 4,770,110) and Buchmüller et al. (US 4,534,299) are also cited on PTO-892.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733